Ames, J.
It appears that there is no corporation “ doing business at said Fall River,” which was incorporated under the name of the “ Robeson Print Works.” The evidence tended to show that the corporation upon which' this process was served was known as well by that appellation as by its true corporate name. There is no question as to the identity of the fund which the principal defendant intended to assign to the claimant. The assignment was accepted and acted upon by the trustee, notwithstanding the alleged misnomer. It was recorded in compliance with the St. of 1865, c. 43, § 2; and if there was in fact a corporation doing business at Fall River, known as the Robeson Print Works, it was a valid assignment of the defendant’s claims upon that corporation, and could not be defeated by a trustee process. It has been settled that a body corporate may be known by different names; Minot v. Curtis, 7 Mass. 441; and that a variance from the corporate or charter name is immaterial, provided there be no question as to identity, a question which is to be settled upon inquiry into facts and circumstances. Medway Cotton Manufactory v. Adams, 10 Mass. 360. Commercial Bank v. French, 21 Pick. 486, 491. Tucker v. Seaman's Aid Society, 7 Met. 188, 209. The object of the record is to give notice to creditors, and enough was done in this case at least to put the plaintiff upon inquiry. We must consider it settled by the finding of the judge as a matter of fact and notoriety, that the trustee was known by the name used in the assignment as well as by its true corporate name, and that therefore the plaintiff was as effectually notified by the record, as if no misnomer had occurred. Upon such finding it was correctly ruled that there was no variance between the declaration and the proof, and the plaintiff’s Exceptions are overruled.